Citation Nr: 1040180	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  03-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for disability manifested 
by chest pain.

2.  Entitlement to service connection for hypoglycemia.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to an initial compensable disability rating for 
gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial disability rating in excess of 10 
percent for left acromioclavicular arthritis.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from April 1979 to November 
1984.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In January 2007, the Veteran requested a personal hearing before 
a Veterans Law Judge.  In March 2007, the Board issued a decision 
denying entitlement to service connection for chest pain, 
bilateral carpal tunnel syndrome, and a gastrointestinal 
disorder; and remanding the remaining issues on appeal for 
additional development.  The Veteran was then afforded a Central 
Office hearing before the undersigned Veteran's Law Judge in 
September 2007.  In November 2007, the Board vacated its March 
2007 decision.

This case was again before the Board in January 2008, at which 
time the Board remanded the issues currently before the Board for 
additional development.  The case has now been returned to the 
Board for further appellate action.

Additionally, in a statement received from the Veteran in 
September 2010, the Veteran expressed dissatisfaction with the 
March 2010 rating decision assigning disability ratings for GERD 
(claimed as chest pain) and left acromioclavicular arthritis.  
These issues were previously on appeal and were addressed in the 
January 2008 remand.  The Board has broadened its consideration 
accordingly.   

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for fibromyalgia, depression, foot problems, 
and a skin disability have been raised by the record.  
These issues have not been adjudicated by the RO .  
Therefore, they are referred to the originating agency for 
appropriate action.


REMAND

The Board finds that additional development is required before 
the Veteran's claims on appeal are decided.

At the outset, the Board notes that the Veteran has submitted a 
statement of additional argument pertaining to all the issues 
currently on appeal.  The Veteran's statement was received by the 
Board in September 2010.  This evidence has not been considered 
by the originating agency, and the Veteran has not waived her 
right to such consideration.  Therefore, the originating agency 
must consider this new evidence before the Board can do so.  

Also, in the January 2008 remand, the Board directed that the 
Veteran be afforded a VA examination to determine the nature and 
etiology of the Veteran's cervical and lumbar spine disabilities.

In March 2009, the Veteran was afforded a VA examination.  The 
examiner was asked to determine whether there was a 50 percent or 
better probability that the Veteran's cervical and lumbar spine 
disabilities are etiologically related to her active service.  At 
the time of the examination, the VA examiner diagnosed the 
Veteran with degenerative disc disease in both the cervical and 
lumbar spine.  The examiner reported that it was less likely as 
not that the Veteran's cervical and lumbar spine degenerative 
disc disease were caused by or the result of her active service.  
In this regard, the VA examiner reported that there was no 
evidence of spinal disc disease present while the Veteran was in 
active service.  However, the examiner reported that while the 
Veteran was in active service, she had reported symptoms 
consistent with cervical and lumbar strain and that consideration 
should be given to granting the Veteran service connection for 
those disabilities.

The Board notes that the Veteran does not have a current 
diagnosis of cervical or lumbar strain.  Additionally, while it 
is true that there was no evidence of degenerative disc disease 
in either the cervical or lumbar spine while the Veteran was in 
active service, the VA examiner failed to account for whether the 
symptoms reported in service were the onset of the Veteran's 
current disability.   Therefore, the March 2009 examination 
report is inadequate for adjudication purposes.

In sum, the Board has concluded that the March 2009 VA 
examination report does not adequately comply with the directives 
of the January 2008 remand.  The United States Court of Appeals 
for Veterans Claims (Court) has held that RO compliance with a 
remand is not discretionary, and failure to comply with the terms 
of a remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a new VA examination to 
accurately determine the nature and etiology of her currently 
present cervical and lumbar spine disabilities, to include 
whether they are etiologically related to the symptoms reported 
in active service.

Additionally, current treatment records should be obtained before 
a decision is rendered with regard to these issues.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present cervical and lumbar spine 
disabilities.  The claims files must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based on the examination of the Veteran 
and the review of the record, the examiner 
should provide an opinion with respect to 
each currently present cervical and lumbar 
spine disorder as to whether there is a 50 
percent or better probability that the 
disorder is related to the Veteran's 
active service, to include whether the 
disorder is related to the pathology 
causing her neck and back pain in service.

The rationale for all opinions expressed 
must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claims on 
appeal based on a de novo review of the 
record, to specifically include all 
evidence received since the July 2010 
Supplemental Statement of the Case.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and she should 
be afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until she is otherwise notified, 
but she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



